OPINION ON MOTION POR REHEARING ON THE PART OP M. C. ' ROBERTS AND A. G. ROBERTS, APPELLANTS.
SMITH, P. J.
This is a motion filed by plaintiffs for a rehearing on the ground that there ,was no service of the original process' on M. C. Roberts in the action •of S. A. Stone against M. C. Roberts and Gr. Gr.- Roberts. In the first opinion delivered by us in the- présent case- it was said, touching this point:
“The certified copy of the petition and writ served on the defendant Minnie C. Roberts by the name of M. C. Roberts was directed to her alone. The plaintiffs produced this copy at the trial from which it appeared that while the name of the defendant M. C. Roberts was omitted therefrom, that of the other defendant, Gr. Gr. Roberts, was not. This omission was , a defect in the writ, or in the service thereof, which could no doubt *431have been taken advantage of by an appropriate plea; but failing to interpose such plea, it .was not available after judgment. R. S., secs. 660-672; Kronski v. Railroad, 77 Mo. 362; Parry v. Woodson, 33 Mo. 347; Skelton v. Sackett, 91 Mo. 377; Robinson v. Mo. Ry. Construction Co., 53 Mo. 435; Turner v. Gregory, 151 Mo. 100; Corrigan v. Schmidt, 126. Mo. 1. c. 311; Green v. Assn., 79 Mo. App. 179; Weber v. Ebling, 2 Mo. App. 15.
“The defendant M. C. Roberts was served by the name of G. G. Roberts. The copy of the petition to which the writ was attached stated the name of the plaintiff and that of both of defendants as well as the cause of action correctly, so that the defendant M. C.. Roberts was in no way prejudiced by the omission of her name from the copy of the writ. Parry v. Wood-son, 33 Mo. ante, and authorities cited in defendant’s brief.
‘ ‘ The whole matter is that the right defendant was served but by a wrong name through a clerical error. The judgment on such service was given against her by her right name and was, we think, binding.
“But it is contended that the deputy sheriff who certified by his return that he had served the defendant M. C. Roberts with a duly certified copy of the petition and writ did not do so in fact, but, on the contrary, that he never delivered the copy of the petition and writ, produced by plaintiffs in evidence, to defendant M. C. Roberts.
“An examination of the evidence shows a' sharp and irreconcilable conflict between the testimony of M. O. Roberts, her brother-in-law, and sister, and that of the deputy sheriff and the witness McCluen, touching the service of the writ by the said deputy sheriff. Taking the facts and circumstances testified to by the plaintiff and her own witnesses, and we can not doubt the truth of the deputy sheriff’s testimony, nor the correctness of the return made by him on the writ.
*432“In a case .of this kind the rule is, that the reviewing courts will greatly defer to the finding of facts by the trial court. Hartley v. Hartley, 143 Mo. 216, and cases there -cited.
‘£ This is not a case where there was no service at all on the defendant first served, but a defective service, which defect was waived by the failure of the defendants to plead the defect in abatement.”
In the plaintiff’s motion for rehearing on that opinion — the first — no objection was taken to that part of it just quoted.* It was then accepted as correctly ruling on the point now made in the present motion. The plaintiff contends that the' trial court made no finding of facts in this case. A reference to the decree shows a general finding, which was all that was required; and especially so, since the plaintiff made no request for a. special one. The trial court necessarily found that M. C. Roberts was duly served with summons in the case already referred to.
We shall adhere to the conclusion expressed in the opinion from which we have just quoted. We find nothing in Patterson v. Yancey, 71 S. W. 845, at variance with what has just been ruled. Motion overruled.